COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

  GERALD E. HAWXHURST,                            §               No. 08-19-00257-CV

                  Appellant / Cross-Appellee,     §                  Appeal from the
  v.
                                                  §                201st District Court
  AUSTIN’S BOAT TOURS, AUSTIN
  EDWARDS, ANGEL EDWARDS, AND                     §              of Travis County, Texas
  ARIA TRANSPORT LLC,
                                                  §             (TC# D-1-GN-15-002114)
                Appellees / Cross-Appellants.

                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in that
part of the judgment dismissing the claims against Austin and Angel Edwards based on their
alleged alter-ego liability for the liabilities of Aria Transport d/b/a Austin’s Boat Tours. We
therefore affirm that part of the judgment.

       We conclude there was error in that part of the judgment granting summary judgment in
favor of Austin’s Boat Tours and Aria Transport LLC. We therefore reverse that part of the
judgment and remand for further proceedings, in accordance with the opinion of this Court.

       We find no error in the issue raised in the Cross-Appellants’ appeal, and we therefore affirm
the award of attorney’s fees, costs, expenses, and sanctions against Austin’s Boat Tours, Austin
Edwards, and Angel Edwards.

       We further order that Appellant/Cross-Appellee and Appellees/Cross-Appellants each pay
one-half (1/2) the costs of this appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2020.
                                             MICHAEL MASSENGALE, Visiting Justice

Before Alley, C.J., Palafox, J., and Massengale, V.J.
Massengale, V.J. (Sitting by Assignment)